United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
St. Louis, MO, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-1099
Issued: December 21, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On May 7, 2018 appellant filed a timely appeal from a May 3, 2018 merit decision of the
Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to
consider the merits of this case.
ISSUE
The issue is whether appellant has met her burden of proof to establish that her lumbar
condition was causally related the accepted January 29, 2018 employment incident.
FACTUAL HISTORY
On February 28, 2018 appellant, then a 45-year-old letter carrier, filed a traumatic injury
claim (Form CA-1) alleging that on January 29, 2018 she injured her lower back when she lifted
trays of mail while in the performance of her employment duties. She stopped work on
1

5 U.S.C. § 8101 et seq.

February 28, 2018. C.P., an employing establishment supervisor, controverted the claim as
appellant had worked without apparent difficulty from January 29, 2018 until she reported the
injury.2
In support of her claim, appellant submitted a duty status report (Form CA-17) and urgent
care center report dated February 28, 2018, both signed by a physician assistant.
By development letter dated March 28, 2018, OWCP advised appellant of the type of
medical and factual evidence needed to establish her claim, including a detailed description of the
February 28, 2018 employment incident, and a narrative report from her physician explaining how
and why that event would cause the claimed back condition. It notified her that physician assistants
were not considered physicians under FECA. OWCP afforded appellant 30 days to submit the
necessary evidence.
Appellant provided statements in which she described the sudden onset of left-sided low
back pain with radiation into the left buttock when she lifted three trays of mail while at work on
January 29, 2018. She noted that she had delayed filing her claim as she hoped that her symptoms
would abate without treatment. As over-the-counter medications were ineffective in reducing her
pain symptoms, appellant sought treatment at an urgent care clinic on February 9, 2018.3
In a February 9, 2018 discharge note from an emergency department, Dr. Justin A. Rapoff,
an osteopathic physician, related appellant’s diagnosis as left-sided low back pain with left-sided
sciatica.
OWCP also received an urgent care report dated February 9, 2018 signed by Daniel
Zwilling, a physician assistant, with discharge instructions.
In a report dated February 12, 2018, Dr. Faquir Muhammud, an attending Board-certified
internist, held appellant off work from February 9 to 18, 2018. He returned appellant to work
effective February 19, 2018.
In a report dated March 1, 2018, Dr. Chris Beuer, an attending physician Board-certified
in anesthesiology and pain management, noted treating appellant from February 19 to
March 4, 2018. He restricted appellant from “heavy lifting, repetitive bending, twisting, or
walking due to lumbar disc injury for 30 days.”
Appellant also provided an urgent care report dated March 14, 2018 signed by Andrew
Wahle, a physician assistant; a March 28, 2018 report signed by Tiffany Meinert, a physician
assistant; and an April 10, 2018 report by Philip Dudak, a nurse practitioner.
By decision dated May 3, 2018, OWCP denied appellant’s traumatic injury claim. It found
that the incident occurred as alleged, but denied the claim as the medical evidence of record was
2

In a letter dated March 26, 2016, D.B., an employment establishment official, contended that appellant may not
have injured herself at work.
3
Appellant also submitted a witness statement dated April 4, 2018 from D.T., a coworker, who asserted that he
witnessed appellant informing a supervisor of her injury on January 29, 2018.

2

insufficient to establish that the diagnosed medical condition was causally related to the accepted
January 29, 2018 employment incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA4 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was filed within the applicable time
limitation, that an injury was sustained while in the performance of duty as alleged, and that any
disability or specific condition for which compensation is claimed is causally related to the
employment injury.5 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.6
To determine whether an employee sustained a traumatic injury in the performance of duty,
OWCP must determine whether fact of injury has been established. First, an employee has the
burden of proof to demonstrate the occurrence of an injury at the time, place, and in the manner
alleged, by a preponderance of the reliable, probative, and substantial evidence.7 Second, the
employee must submit medical evidence to establish that the employment incident caused a
personal injury.
Causal relationship is a medical issue, and the medical evidence required to establish causal
relationship is rationalized medical evidence.8 The opinion of the physician must be based on a
complete factual and medical background of the claimant, must be one of reasonable medical
certainty, and must be supported by medical rationale explaining the nature of the relationship
between the diagnosed condition and the specific employment factors identified by the employee.9
Neither the mere fact that a disease or condition manifests itself during a period of employment,
nor the belief that the disease or condition was caused or aggravated by employment factors or
incidents is sufficient to establish causal relationship.10
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish that her lumbar
condition was causally related to the accepted January 29, 2018 employment incident.

4

Supra note 2.

5

Alvin V. Gadd, 57 ECAB 172 (2005); Anthony P. Silva, 55 ECAB 179 (2003).

6

See Elizabeth H. Kramm (Leonard O. Kramm), 57 ECAB 117 (2005); Ellen L. Noble, 55 ECAB 530 (2004).

7

David Apgar, 57 ECAB 137 (2005); Delphyne L. Glover, 51 ECAB 146 (1999).

8

G.N., Docket No. 18-0403 (issued September 13, 2018); Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

9

Leslie C. Moore, 52 ECAB 132 (2000); Gary L. Fowler, 45 ECAB 365 (1994).

10

Dennis M. Mascarenas, 49 ECAB 215 (1997).

3

Appellant was initially seen by Dr. Rapoff on February 9, 2018 who diagnosed left-sided
sciatica; however, he offered no history of injury or opinion regarding the cause of this condition.
The Board has held that medical evidence that does not offer an opinion regarding the cause of an
employee’s condition is of no probative value regarding the issue of causal relationship.11
Dr. Muhammud provided a work absence slip dated February 12, 2018 holding appellant
off from work from February 9 to 18, 2018 for an unspecified condition. He did not address causal
relationship. To establish personal injury the medical evidence of record must document a
diagnosed condition and must explain how that condition is causally related to the accepted
employment incident. Lacking a firm diagnosis and rationalized medical opinion regarding causal
relationship, Dr. Muhammud’s report is of limited probative value.12
In a report dated March 1, 2018, Dr. Beuer diagnosed a lumbar disc injury and provided
work restrictions. He did not, however, provide a firm diagnosis and a rationalized medical
opinion, based upon a history of injury, explaining how the diagnosed condition was caused by
the accepted January 29, 2018 employment incident. Dr. Beuer’s report was therefore of limited
probative value.13
Appellant also submitted reports from Mr. Zwilling, Mr. Wahle, and Ms. Meinert,
physician assistants, and Mr. Dudak, a nurse practitioner. The Board has held that medical reports
signed solely by a physician assistant or nurse practitioner are of no probative value as a physician
assistant or nurse practitioner is not considered a physician as defined under FECA and therefore
is not competent to provide a medical opinion.14
In a letter dated March 28, 2018, OWCP requested that appellant submit a comprehensive
report from her treating physician which included a reasoned explanation as to how the accepted
work incident had caused her claimed injury. An award of compensation may not be based on
surmise, conjecture, speculation, or on the employee’s own belief of causal relation.15 Appellant’s
honest belief that the accepted January 29, 2018 employment incident caused an injury, however
sincerely held, does not constitute medical evidence sufficient to establish causal relationship.16

11

See L.B., Docket No. 18-0533 (issued August 27, 2018); D.K., Docket No. 17-1549 (issued July 6, 2018).

12

See D.S., Docket No. 18-0061 (issued May 29, 2018).

13

See R.K., Docket No. 17-0599 (issued June 23, 2017).

14

See David P. Sawchuk, 57 ECAB 316, 320 n.11 (2006) (lay individuals such as physician assistants, nurses and
physical therapists are not competent to render a medical opinion under FECA); 5 U.S.C. § 8101(2) (this subsection
defines a physician as surgeons, podiatrists, dentists, clinical psychologists, optometrists, chiropractors, and
osteopathic practitioners within the scope of their practice as defined by state law). E.T., Docket No. 17-0265 (issued
May 25, 2018) (physician assistants are not considered physicians under FECA). S.J., Docket No. 17-0783, n.2 (issued
April 9, 2018) (nurse practitioners are not considered physicians under FECA).
15

G.N., supra note 8; D.D., 57 ECAB 734 (2006).

16

G.N., supra note 8. See J.S., Docket No. 17-0967 (issued August 23, 2017).

4

Because appellant has not submitted reasoned medical evidence explaining how the
diagnosed medical condition was caused by the accepted January 29, 2018 employment incident,
she has not met her burden of proof.17
On appeal, appellant asserts that the medical evidence of record is sufficient to meet her
burden of proof to establish causal relationship. As noted above, OWCP properly denied
appellant’s traumatic injury claim as her physicians’ reports contained insufficient medical
reasoning to establish that the accepted employment incident caused the claimed injury.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish that her lumbar
condition was causally related the accepted January 29, 2018 employment incident.
ORDER
IT IS HEREBY ORDERED THAT the May 3, 2018 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: December 21, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board
17
G.N., supra note 8, Y.J., Docket No. 08-1167 (issued October 7, 2008); A.D., 58 ECAB 149 (2006); D’Wayne
Avila, 57 ECAB 642 (2006).

5

